DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are currently pending and prosecuted.

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

None of the prior art, singularly or in combination, teaches or fairly suggests the features present in independent claims 1, 11, 17, and 21.

He et al., US Patent 10318791, discloses a optical sensor modules provided on-screen optical sensing of fingerprints, and anti-spoofing sensing for rejecting fake fingerprint models based on capacitive sensing or optical sensing. When a live finger presses on the display, the capacitive touch sensing array responds to the press or touch to produce capacitor signals from capacitive touch sensors. The capacitor signals are captured and the capacitor signal strengths of the captured signals can be measured. The produced capacitor signals can be used as a trigger to activate the under-display optical fingerprint sensor module for optical sensing of a fingerprint (and other optical sensing operations such as the optical sensing operations in FIGS. 14, 15 and 40). In addition, the produced capacitor signals can be also used as an anti-spoofing sensor to evaluate whether the touch material or object is a real live finger. For example, the device can be designed to compare the capacitor signal strengths with the registered capacitor signal strength data (e.g., the registered data represents a stored fingerprint pattern of a registered user) to determine whether the touched object or material is from the finger of the registered user. If the detected capacitor signals are different from the stored data, the access is denied without activating and operating the optical sensing module. However, He does not teach the features present in independent claims 1, 11, 17, and 21.

Setterberg, US Patent 9842245, discloses a method of controlling a fingerprint sensing system for liveness authentication. The liveness parameter may be a comparison between a first signal of the first set of sensing signals and a second signal of the second set of sensing signals, wherein the method comprises: when the liveness parameter is in a threshold interval, providing the liveness authentication signal indicative of a live finger. This provides a simple and straight forward way to determine liveness of the object. The comparison may for example be a ratio between the first signal and the second signal, or between the second signal and the first signal. Alternatively, the comparison is the difference between the first value and the second value (or vice versa). The liveness parameter based on the comparison may be finger specific, i.e. based on a specific user's fingerprint, or it may be global, e.g. based on more general fingerprint pattern characteristics not specific to a certain user.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F MARINELLI whose telephone number is (571)270-3383. The examiner can normally be reached Monday - Friday: 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)-272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F MARINELLI/Primary Examiner, Art Unit 2699